                                     

 
EXHIBIT 10.3


 
 
ALLERGAN, INC.
 
SUPPLEMENTAL EXECUTIVE BENEFIT PLAN
 
 
and
 
 
SUPPLEMENTAL RETIREMENT INCOME PLAN
 
 
Effective as of March 1, 2011
 
 


 
 


 
 


 
 


 
 


 
 


 
 


 
 


 
 
RESTATED 2011
 
 
 
 

--------------------------------------------------------------------------------

 
 

ARTICLE I
INTRODUCTION
 
1.1. Plans.  Allergan, Inc., a Delaware corporation (the “Sponsor”), currently
sponsors the Allergan, Inc. Supplemental Retirement Income Plan (“SRIP”) and the
Allergan, Inc. Supplemental Executive Benefit Plan (“SEBP”) (collectively, the
“Plans”).  Unless otherwise specified, a reference to the “Plan” shall refer to
both Plans.
 
1.2. Amendment and Restatement of the Plan.  This document, made and entered
into by the Sponsor, evidences the terms of both the SRIP and the SEBP,
effective as of March 1, 2011, unless otherwise stated in the Plan.
 
1.3. Applicability of Code Section 409A.  With respect to benefits accruing or
vesting under the Plan after December 31, 2004 (the “Section 409A Benefits”), it
is intended that the provisions of the Plan be construed in accordance with Code
Section 409A, the Treasury regulations, and other guidance issued
thereunder.  With respect to benefits accrued and vested under the Plan on or
before December 31, 2004 (the “Grandfathered Benefits”), it is intended that the
general terms of the Plan in effect on October 3, 2004 shall govern such
benefits, provided that such terms may be amended by this document to the extent
that such amendment does not constitute a material modification under Code
Section 409A.  Unless otherwise specified, all provisions of the Plan shall
apply to both Section 409A Benefits and Grandfathered Benefits.
 
1.4. Purpose of Plan.  The purpose of the Plan is to provide certain
supplemental retirement benefits to a select group of officers, management, and
other highly compensated employees of the Sponsor and its Affiliated Companies
as more fully provided herein.
 
1.5. Effective Date and Term.  The Plan was established by the Board of
Directors of the Sponsor effective as of July 27, 1989 and shall continue in
effect until terminated by the Board of Directors.
 
1.6. Participation.  Participation in the Plan shall be open to all Eligible
Employees.
 
(a)           For purposes of the SRIP, “Eligible Employees” means employees of
the Sponsor or any Affiliated Company whose benefits under the Pension Plan are
limited by reason of Code Section 415 and who (i) are not classified or paid as
independent contractors (regardless of their classification for federal tax or
other legal purposes) by the Sponsor or an Affiliated Company, and (ii) do not
perform services for the Sponsor or an Affiliated Company pursuant to an
agreement between the Sponsor or an Affiliated Company and any other person
including a leasing organization.
 
(b)           For purposes of the SEBP, “Eligible Employees” means employees of
the Sponsor or any Affiliated Company whose benefits under the Pension Plan are
limited by reason of the includible compensation limitation of Code Section
401(a)(17) and who (i) are not classified or paid as independent contractors
(regardless of their classification for federal tax or other legal purposes) by
the Sponsor or an Affiliated Company, and (ii)
 
 
1

--------------------------------------------------------------------------------

 
do not perform services for the Sponsor or an Affiliated Company pursuant to an
agreement between the Sponsor or an Affiliated Company and any other person
including a leasing organization.
 
1.7. Applicability of ERISA.
 
(a)           The SRIP is intended to be an unfunded “excess benefit plan”
within the meaning of Section 4(b)(5) of ERISA.
 
(b)           The SEBP is intended to be a “top-hat” plan -- that is, an
unfunded plan maintained primarily for the purpose of providing deferred
compensation to a select group of management or highly compensated employees --
within the meaning of ERISA.
 
1.8. Spin-Off of Advanced Medical Optics, Inc.  In connection with the
distribution of the stock of Advanced Medical Optics, Inc. (“AMO”) by the
Sponsor to its stockholders (the “AMO Spin-Off”) and, effective as of the AMO
Spin-Off Date:  (i) AMO Employees shall cease to be eligible to participate in
the Plan and shall cease to accrue benefits under the Plan, and (ii) the assets
attributable to, and the liabilities relating to, arising out of, or resulting
from the benefits of AMO Employees shall remain with the Plan and shall be
payable from the Plan to AMO Employees at such times and in such forms as
permitted under the Plan.  The “AMO Spin-Off Date” shall be June 29, 2002 and
“AMO Employees” shall be those individuals whose employment is transferred from
the Sponsor to AMO in connection with the AMO Spin-Off, as reflected in the
payroll records of the Sponsor or in the Employee Matters Agreement entered into
between the Sponsor and AMO.
 
 
ARTICLE II
DEFINITIONS
 
2.1. Actuarial Equivalent and Actuarially Equivalent.  “Actuarial Equivalent” or
“Actuarially Equivalent” means a benefit that is of equal actuarial value to
another benefit under the assumptions set forth in Appendix A of the Pension
Plan or, to the extent necessary to ensure that a benefit is actuarially
equivalent to another benefit within the meaning of Treasury Regulation section
1.409A-2(b)(2)(ii), such other assumptions as may be designated by the
Committee.
 
2.2. Affiliated Company.  “Affiliated Company” means any affiliate of the
Sponsor which has adopted the Pension Plan as provided therein.
 
2.3. Beneficiary.  “Beneficiary” has the meaning set forth in Section 6.1
hereof.
 
2.4. Board; Board of Directors.  “Board” and “Board of Directors” each mean the
board of directors of the Sponsor.
 
2.5. Code.  “Code” means the Internal Revenue Code of 1986, as amended.
 
 
2

--------------------------------------------------------------------------------

 
 
2.6. Committee.  “Committee” means the committee authorized to administer the
Plan as set forth in Section 3.1 hereof.
 
2.7. Effective Date.  “Effective Date” means July 27, 1989.
 
2.8. ERISA.  “ERISA” means the Employee Retirement Income Security Act of 1974,
as amended.
 
2.9. Grandfathered Benefits.  “Grandfathered Benefits” means those benefits
accrued and vested under the Plan on or before December 31, 2004, as provided in
Section 1.3 hereof.
 
2.10. Key Employee.  “Key Employee” means any Participant who is an officer or a
Grade 11E Vice President of the Sponsor or any Affiliated Company.
 
2.11. Participant.  “Participant” means any Eligible Employee of the Sponsor or
any Affiliated Company as defined under Section 1.6 hereof.
 
2.12. Pension Plan.  “Pension Plan” means the Allergan, Inc. Pension Plan as it
may be amended from time to time.
 
2.13. Plan.  “Plan” means both the Allergan, Inc. Supplemental Retirement Income
Plan and the Allergan, Inc. Supplemental Executive Benefit Plan as each is
amended and restated herein and and as each may be amended from time to time,
unless otherwise specified herein to mean only one or the other.
 
2.14. Section 409A Benefits.  “Section 409A Benefits” means those benefits
accruing and/or vesting under the Plan after December 31, 2004, as provided in
Section 1.3 hereof, and thus subject to Code Section 409A.
 
2.15. Single Life Annuity.  “Single Life Annuity” means a series of
substantially equal monthly payments for the life of a Participant, beginning on
the date provided in Article IV and continuing until the last day of the month
in which the Participant’s death occurs.
 
2.16. Sponsor. “Sponsor” means Allergan, Inc., a Delaware corporation.
 
2.17. Termination. “Termination” means the termination of a Participant’s
employment with the Sponsor and any Affiliated Company (as applicable) for any
reason whatsoever, whether voluntary or involuntary.
 
2.18. Termination Date. “Termination Date” means, with respect to any
Participant, the effective date of such Participant’s Termination.
 
2.19. 50% Joint and Survivor Annuity.  “50% Joint and Survivor Annuity” means a
series of substantially equal monthly payments for the life of a Participant,
beginning on the date provided in Article IV and continuing until the last day
of the month in which the Participant’s death occurs, followed upon the death of
the Participant by a series of substantially
 
 
3

--------------------------------------------------------------------------------

 
equal monthly payments, in an amount equal to 50% of the monthly payment to the
Participant. The payments to the surviving spouse shall end on the last day of
the month in which the spouse’s death occurs.  The 50% Joint and Survivor
Annuity shall be Actuarially Equivalent to the Single Life Annuity.
 
2.20. 100% Joint and Survivor Annuity.  “100% Joint and Survivor Annuity” means
a series of substantially equal monthly payments for the life of a Participant,
beginning on the date provided in Article IV and continuing until the last day
of the month in which the Participant’s death occurs, followed upon the death of
the Participant by a series of substantially equal monthly payments, in an
amount equal to 100% of the monthly payment to the Participant, to the
Participant’s surviving spouse. The payments to the surviving spouse shall end
on the last day of the month in which the spouse’s death occurs.  The 100% Joint
and Survivor Annuity shall be Actuarially Equivalent to the Single Life Annuity.
 
 
ARTICLE III
ADMINISTRATION OF THE PLAN
 
3.1. Administration By Committee.  The Plan shall be administered by the same
committee (the “Committee”) which is appointed to administer the Pension
Plan.  A member of the Committee may be a Participant in the Plan, provided,
however, that any action to be taken by the Committee, solely with respect to
the particular interest in the Plan of a Committee member who is also a
Participant in the Plan, shall be taken by the remaining members of the
Committee.
 
3.2. Committee Authority, Rules and Regulations.  The Committee shall have
discretionary authority to (i) make, amend, interpret and enforce all
appropriate rules and regulations for the administration of the Plan, (ii)
decide or resolve any and all questions, including interpretations of the Plan,
as may arise in connection with the Plan, and (iii) take or approve all such
other actions relating to the Plan (other than amending the Plan, except as
provided in Section 6.8, or terminating the Plan); provided, however, that the
Board may, by written notice to the Committee, withdraw all or any part of the
Committee’s authority at any time, in which case such withdrawn authority shall
immediately revest in the Board.  The decision or action of the Committee in
respect of any question arising out of or in connection with the administration,
interpretation and application of the Plan and the rules and regulations
promulgated hereunder shall be final, conclusive and binding upon all persons
having any interest in the Plan.
 
3.3. Appointment of Agents. In the administration of the Plan, the Board and/or
the Committee may from time to time employ agents (which may include officers
and/or employees of the Sponsor or any Affiliated Company) and delegate to them
such administrative duties as it sees fit and may from time to time consult with
counsel who may be counsel to the Sponsor or any Affiliated Company.
 
3.4. Application For Benefits. The Committee may require any person claiming
benefits under the Plan to submit an application therefor, together with such
documents and information as the Committee may require. In the case of any
person suffering from a
 
 
4

--------------------------------------------------------------------------------

 
disability which prevents such person from making personal application for
benefits, the Committee may, in its discretion, permit application to be made by
another person acting on his or her behalf. Notwithstanding the foregoing, if
the Committee shall have all information necessary to determine the amount and
form of Plan benefits payable to a Participant or Beneficiary who is entitled to
benefit payments under the Plan (including, to the extent applicable and without
limiting the generality of the foregoing, the name, age, sex and proper mailing
address of all parties entitled to benefit payments), then the failure of a
Participant or Beneficiary to file an application for benefits shall not cause
the Committee to defer the commencement of benefit payments beyond the benefit
commencement date required under the Plan.
 
3.5. Claims Procedures.  If a person is required by the Committee to submit an
application for benefits under Section 3.4 or if a Participant or her
Beneficiary believes that he or she is being denied any rights or benefits under
the Plan, the Participant, Beneficiary, or in either case, his or her authorized
representative (the “Claimant”) shall follow the administrative procedures for
filing a claim for benefits as set forth in this Section.  An application for
benefits or a claim for benefits shall be in writing and shall be reviewed by
the Committee or a claims official designated by the Committee.  The Committee
or claims official shall review a claim for benefits in accordance with the
procedures established by the Committee subject to the following administrative
procedures set forth in this Section.
 
(a)           The Committee shall furnish the Claimant with written or
electronic notice of the decision rendered with respect to a claim for benefits
within 90 days following receipt by the Committee (or its delegate) of the claim
unless the Committee determines that special circumstances require an extension
of time for processing the claim.  In the event an extension is necessary,
written or electronic notice of the extension shall be furnished to the Claimant
prior to the expiration of the initial 90 day period.  The notice shall indicate
the special circumstances requiring an extension of time and the date by which a
final decision is expected to be rendered.  In no event shall the period of the
extension exceed 90 days from the end of the initial 90 day period.


(b)           In the case of a denial of the Claimant’s claim, the written or
electronic notice of such denial shall set forth (i) the specific reasons for
the denial, (ii) references to the Plan provisions upon which the denial is
based, (iii) a description of any additional information or material necessary
for perfection of the claim (together with an explanation why such material or
information is necessary), (iv) an explanation of the Plan’s appeals procedures
and, if applicable, (v) a statement of the Claimant’s right to bring a civil
action under Section 502(a) of ERISA if his or her claim is denied upon appeal.


(c)           In the case of a denial of a claim, a Claimant who wishes to
appeal the decision shall follow the administrative procedures for an appeal as
set forth in Section 3.6 hereof.


3.6. Appeals Procedures.  A Claimant who wishes to appeal the denial of his or
her claim for benefits shall follow the administrative procedures for an appeal
as set forth in this Section and shall exhaust such administrative procedures
prior to seeking any other form of
 
 
5

--------------------------------------------------------------------------------

 
relief.  Appeals shall be reviewed in accordance with the procedures established
by the Committee subject to the following administrative procedures set forth in
this Section.
 
(a)           In order to appeal a decision rendered with respect to his or her
claim for benefits, a Claimant must file an appeal with the Committee in writing
within 60 days following his or her receipt of the notice of denial with respect
to the claim.


(b)           The Claimant’s appeal may include written comments, documents,
records and other information relating to his or her claim.  The Claimant may
review all pertinent documents and, upon request, shall have reasonable access
to or be provided free of charge, copies of all documents, records, and other
information relevant to his or her claim.


(c)           The Committee shall provide a full and fair review of the appeal
and shall take into account all claim related comments, documents, records, and
other information submitted by the Claimant without regard to whether such
information was submitted or considered under the initial determination or
review of the initial determination.  Where appropriate, the Committee will
overturn a notice of denial if it determines that an error was made in the
interpretation of the controlling plan documents or if the Committee determines
that an existing interpretation of the controlling plan documents should be
changed on a prospective basis.  In the event the Claimant is a member of the
Committee or, as determined by the Committee, the Claimant is a subordinate to a
member of the Committee, such individual shall recuse himself or herself from
the review of the appeal.


(d)           The Committee shall furnish the Claimant with written or
electronic notice of the decision rendered with respect to an appeal within
60 days following receipt by the Committee of the appeal unless the Committee
determines that special circumstances require an extension of time for
processing the appeal.  In the event an extension is necessary, written or
electronic notice of the extension shall be furnished to the Claimant prior to
the expiration of the initial 60 day period.  The notice shall indicate the
special circumstances requiring an extension of time and the date by which a
final decision is expected to be rendered.  In no event shall the period of the
extension exceed 60 days from the end of the initial 60 day period.


(e)           In the case of a denial of an appeal, the written or electronic
notice of such denial shall set forth (i) the specific reasons for the denial,
(ii) references to the Plan provisions upon which the denial is based, (iii) a
statement that the Claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records, and other
information relating to his or her claim for benefits and, if applicable, (iv) a
statement of the Claimant’s right to bring a civil action under Section 502(a)
of ERISA.

 
 
6

--------------------------------------------------------------------------------

 
 
ARTICLE IV
BENEFITS
 
4.1. Determination of Benefits.
 
(a)           For the SRIP, except as provided in Article V hereof, the
supplemental retirement benefit payable to any Participant under the Plan shall
be an amount equal to the excess (if any) of (i) the retirement benefit to which
such Participant would be entitled under the Pension Plan if his or her
retirement benefit under the Pension Plan were determined without regard to the
limits imposed by Code Section 415 over (ii) the retirement benefit to which
such Participant is actually entitled under the Pension Plan, and, for purposes
of a Participant’s Section 409A Benefits, shall be determined as of such
Participant’s Termination Date and as though the Participant’s benefits under
the Pension Plan will begin as of the date upon which the Participant is
scheduled to begin receiving benefits under the Plan.
 
(b)           For the SEBP, except as provided in Article V hereof, the
supplemental retirement benefit payable to any Participant under the Plan shall
be an amount equal to the excess (if any) of (i) the retirement benefit to which
such Participant would be entitled under the Pension Plan if his or her
retirement benefit under the Pension Plan were determined without regard to the
limits imposed by Code Sections 401(a)(17) and 415, over (ii) the retirement
benefit to which such Participant would be entitled under the Pension Plan if
his or her benefit under the Pension Plan were determined without regard to the
limits imposed by Code Section 415, and for purposes of a Participant’s Section
409A Benefits, shall be determined as of such Participant’s Termination Date and
as though the Participant’s benefits under the Pension Plan will begin as of the
date upon which the Participant is scheduled to begin receiving benefits under
the Plan.
 
Benefits under the Plan shall be calculated by including any additional service
credit a Participant may be awarded in a separate written agreement between the
Participant and the Sponsor.
 
4.2. Time and Form of Benefit Payments for Grandfathered Benefits.  Except as
provided in Article V hereof or as provided in Section 4.5 hereof, a
Participant’s Grandfathered Benefits under this Plan as determined pursuant to
Section 4.1 hereof shall be paid to the Participant in the same form and at the
same time, and shall be calculated under the same actuarial assumptions, as the
Participant’s benefits under the Pension Plan.  For example, if a Participant
were entitled to monthly benefit payments under the Pension Plan, the
Participant’s benefit under this Plan would also be paid on a monthly basis at
the same time as the monthly benefit payments under the Pension Plan, and in the
amount as determined under Section 4.1.  Notwithstanding the foregoing, if the
level income payment option is elected for an annuity under the Pension Plan, a
Participant’s Grandfathered Benefits will be payable in the form of annuity
selected under the Pension Plan, but disregarding the level income payment
option.
 
4.3. Time of Benefit Payments for Section 409A Benefits.  Except as provided
 
 
7

--------------------------------------------------------------------------------

 
in Article V hereof or as provided in Sections 4.5, 4.6, 4.7, and 4.8 hereof, a
Participant’s Section 409A Benefits under the Plan as determined pursuant to
Section 4.1 hereof shall commence as of the later of: (i) the first day of the
month coincident with or next following the Participant’s attainment of age 55;
or (ii) the first day of the month coincident with or next following the
Participant’s Termination Date.  Payments that are scheduled to be made on the
first day of the month may be delayed (but not more than sixty (60) days) in
order to process payment.
 
4.4. Form of Benefit Payments for Section 409A Benefits.  Except as provided in
Article V hereof or as provided in Sections 4.5 or 4.6, hereof, a Participant
who is not married as of the date he or she begins receiving benefits under the
Plan shall receive his or her Section 409A Benefits in the form of a Single Life
Annuity and a Participant who is married as of the date he or she begins
receiving benefits under the Plan shall receive his or her Section 409A Benefits
in the form of (a) a 50% Joint and Survivor Annuity with respect to any such
benefits that are scheduled to commence prior to March 1, 2011 and (b) a 100%
Joint and Survivor Annuity with respect to any such benefits that are scheduled
to commence on or after March 1, 2011.  Prior to the start of benefit payment, a
Participant may elect an alternative form of life annuity permitted under the
Pension Plan or otherwise permitted by the Sponsor (including the designation of
a non-spousal Beneficiary pursuant to Section 6.1 hereof, as applicable),
provided that such alternative form is Actuarially Equivalent to the applicable
form of benefit referenced in the foregoing sentence.  A single election shall
be made solely for purposes of the SRIP and the SEBP, and shall govern payment
of Section 409A Benefits payments made under each Plan (i.e., the SRIP and the
SEBP shall have the same form of life annuity).  To the extent that payment of
Section 409A Benefits under the SRIP and the SEBP and payment under the Pension
Plan commence at the same time, the election of a form of life annuity (but not
an election of the level income payment option) under the Pension Plan shall
apply for payment of Section 409A Benefits under the Plan.
 
4.5. Small Benefit Payments.  Notwithstanding any other provision of the Plan,
if the lump sum Actuarial Equivalent of a Participant’s combined benefit under
both the SRIP and SEBP at the start of the earliest scheduled payment
commencement date under the Plan does not exceed the applicable dollar limit
under Code Section 402(g)(1)(B) for the calendar year of payment (for 2011,
$16,500), the Participant’s entire combined benefit under both plans shall be
paid in a single lump sum payment as soon as administratively practicable
following the scheduled payment commencement date.
 
4.6. Transition Elections for Section 409A Benefits.
 
(a)           Notwithstanding the provisions of Sections 4.3 and 4.4 hereof, for
Section 409A Benefits commenced on or prior to December 31, 2008, time and form
of a Participant’s benefit payment under the Plan shall continue to follow the
Participant’s payment election made prior to December 31, 2008 under the Pension
Plan.
 
(b)           Notwithstanding the provisions of Sections 4.3 or 4.6(a) hereof,
to the extent permitted by the Sponsor, a Participant may elect on or before
December 31, 2008 the time of payment of Section 409A Benefits in accordance
with procedures set by the Sponsor, provided that such election applies only to
amounts that would not otherwise be payable in the year of the election and does
not cause an amount to be paid in the year of
 
 
8

--------------------------------------------------------------------------------

 
    the election that would not otherwise be payable in such year.
 
4.7. Second Elections for Time of Section 409A Benefits.  Notwithstanding the
provisions of Section 4.3 hereof, to the extent permitted by the Sponsor, and in
accordance with procedures established by the Sponsor, a Participant who has not
yet terminated employment with the Sponsor or an Affiliated Company may elect to
change the time that payment of Section 409A Benefits under the Plan shall
commence (including with respect to a transition election made pursuant to
Section 4.6(b) hereof), subject to the following requirements:
 
(a)           the new election may not take effect until at least 12 months
after the date on which the new election is made;
 
(b)           the new election must defer payments for at least 5 years from the
scheduled payment date under the Plan (e.g., a Participant who did not make a
transition election pursuant to Section 4.6(b) may elect to change his or her
scheduled payment date to either (i) the later of age 60 (or later) or
termination of employment, (ii) the later of age 55 or 5 years (or later) after
termination of employment, or (iii) the later of age 60 (or later) or 5 years
(or later) after termination of employment);
 
(c)           if the new election defers payment from the date of attaining a
specified age, the new election must be made at least 12 months prior to
Participant attaining the specified age; and
 
(d)           a Participant may make a second election only once.
 
For purposes of this Section 4.7, entitlement to an annuity is treated as
entitlement to a single payment.
 
4.8. Delay for Key Employees for Section 409A Benefits.  Nothwithstanding any
other provision of this Article IV, in the case of a Participant who is a “Key
Employee,” payment of Section 409A Benefits upon termination of employment shall
(i) commence no earlier than (i) the first business day after six (6) months
following the Participant’s Termination Date, or (ii) the death of the
Participant, whichever occurs first, and (ii) any payments to which the
Participant would have been entitled to during the six-month delay shall be paid
on the first business day of the seventh month.
 
4.9. Death Before Section 409A Benefits Commence under the Plan.  If a
Participant dies prior to the date upon which his or her Section 409A Benefits
are scheduled to commence under the Plan, the Participant’s Beneficiary, if any,
shall become entitled to receive a survivor benefit in such form and amount that
would have become payable to the Beneficiary if the Participant had terminated
employment on the date of the Participant’s death and had died immediately
following the commencement of his or her Section 409A Benefits pursuant to the
terms of the Plan.  Any such survivor benefits shall commence as of the earliest
date upon which the Participant would have commenced Section 409A Benefits if
the Participant had terminated employment on the date of his or her death and
had survived until such benefit commencement date.
 
4.10. Accelerated Section 409A Benefits to Pay Employment Taxes.  
 
 
9

--------------------------------------------------------------------------------

 
Notwithstanding any other provision of the Plan, the Sponsor may accelerate the
time or schedule of one or more payments of any Participant’s Section 409A
Benefits to the extent permitted by, and in a manner consistent with, Treasury
Regulation section 1.409A-3(j)(4)(vi) (Payment of employment taxes).
 
 
ARTICLE V
CHANGE IN CONTROL
 
5.1. Effect of a Change in Control.  Notwithstanding the provisions of
Article IV hereof and subject to Section 5.5 hereof, in the event that a Change
in Control (as defined in Section 5.4 hereof) occurs on or after the Effective
Date hereof, each Participant shall receive a “Lump Sum Benefit” in lieu of any
benefits under the Plan to which such Participant is or would otherwise become
entitled and which have not already been paid as of the date such Change in
Control occurs (the “Change in Control Date”), with such Lump Sum Benefit to be
paid as provided in Section 5.2 hereof in the amount calculated as provided in
Section 5.3 hereof.
 
5.2. Payment of Lump Sum Benefit.  Subject to Section 5.5 hereof, the Lump Sum
Benefit payable to any Participant under Section 5.1 hereof shall be paid to
such Participant within 30 days following such Participant’s Determination
Date.  As used herein, a Participant’s “Determination Date” shall be the later
of the Change in Control Date or such Participant’s Termination Date.
 
5.3. Amount of Lump Sum Benefit.  Subject to Section 5.5 hereof, the amount of
the Lump Sum Benefit payable to any Participant pursuant to Section 5.1 hereof
shall be the amount equal to the lump sum actuarial equivalent, determined as of
such Participant’s Determination Date, of the unpaid Plan benefits to which such
Participant is entitled under Article IV hereof, provided, however, that in
determining the lump sum actuarial equivalent of such Participant’s unpaid Plan
benefits, the following special rules shall apply:
 
(a)   The interest/discount rate assumed shall be 3.6 percent (3.6%);
 
(b)   The mortality table used shall be the same as the mortality table used for
purposes of determining the Sponsor’s minimum funding obligation under ERISA
with respect to the Pension Plan for the plan year preceding the plan year in
which the Participant’s Determination Date falls; and
 
(c)   In the case of a Participant who has not commenced receiving Plan
benefits, it shall be assumed that the Participant would commence receiving
benefit payments under the Pension Plan and under Article IV of the Plan as of
the date which is the later of (i) such Participant’s Termination Date or (ii)
the earliest date such Participant would be eligible to commence receiving Plan
benefits.
 
5.4. Change in Control.  As used in the Plan, “Change in Control” shall mean the
following and shall be deemed to occur if any of the following events occur:
 
(a)           Any “person,” as such term is used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”) (a
“Person”), is or
 
 
10

--------------------------------------------------------------------------------

 
becomes the “beneficial owner,” as defined in Rule 13d-3 under the Exchange Act
(a “Beneficial Owner”), directly or indirectly, of securities of the Sponsor
representing (i) 20% or more of the combined voting power of the Sponsor’s then
outstanding voting securities, which acquisition is not approved in advance of
the acquisition or within 30 days after the acquisition by a majority of the
Incumbent Board (as hereinafter defined) or (ii) 33% or more of the combined
voting power of the Sponsor’s then outstanding voting securities, without regard
to whether such acquisition is approved by the Incumbent Board;


(b)           Individuals who, as of the date hereof, constitute the Board of
Directors (the “Incumbent Board”), cease for any reason to constitute at least a
majority of the Board of Directors, provided that any person becoming a director
subsequent to the date hereof whose election, or nomination for election by the
Sponsor’s stockholders, is approved by a vote of at least a majority of the
directors then comprising the Incumbent Board (other than an election or
nomination of an individual whose initial assumption of office is in connection
with an actual or threatened election contest relating to the election of the
directors of the Sponsor, as such terms are used in Rule 14a-11 of Regulation
14A promulgated under the Exchange Act) shall, for the purposes of the Plan, be
considered as though such person were a member of the Incumbent Board of the
Sponsor;


(c)           The consummation of a merger, consolidation or reorganization
involving the Sponsor, other than one which satisfies both of the following
conditions:


(i)           a merger, consolidation or reorganization which would result in
the voting securities of the Sponsor outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of another entity) at least 55% of the combined voting
power of the voting securities of the Sponsor or such other entity resulting
from the merger, consolidation or reorganization (the “Surviving Corporation”)
outstanding immediately after such merger, consolidation or reorganization and
being held in substantially the same proportion as the ownership in the
Sponsor’s voting securities immediately before such merger, consolidation or
reorganization, and


(ii)           a merger, consolidation or reorganization in which no Person is
or becomes the Beneficial Owner, directly or indirectly, of securities of the
Sponsor representing 20% or more of the combined voting power of the Sponsor’s
then outstanding voting securities; or


(d)           The stockholders of the Sponsor approve a plan of complete
liquidation of the Sponsor or an agreement for the sale or other disposition by
the Sponsor of all or substantially all of the Sponsor’s assets.


Notwithstanding the preceding provisions of this Section 5.4, a Change in
Control shall not be deemed to have occurred if the Person described in the
preceding provisions of this Section 5.4 is (i) an underwriter or underwriting
syndicate that has acquired any of the Sponsor’s then outstanding voting
securities solely in connection with a public offering of the Sponsor’s
 
 
11

--------------------------------------------------------------------------------

 
securities, (ii) the Sponsor or any subsidiary of the Sponsor or (iii) an
employee stock ownership plan or other employee benefit plan maintained by the
Sponsor (or any of its subsidiaries) that is qualified under the provisions of
the Code.  In addition, notwithstanding the preceding provisions of this Section
5.4, a Change in Control shall not be deemed to have occurred, (x) if the Person
described in the preceding provisions of this Section 5.4 becomes a Beneficial
Owner of more than the permitted amount of outstanding securities as a result of
the acquisition of voting securities by the Sponsor which, by reducing the
number of voting securities outstanding, increases the proportional number of
shares beneficially owned by such Person, provided, that if a Change in Control
would occur but for the operation of this sentence and such Person becomes the
Beneficial Owner of any additional voting securities (other than through the
exercise of options granted under any stock option plan of the Sponsor or
through a stock dividend or stock split), then a Change in Control shall occur,
and (y) upon the distribution of the stock of Advanced Medical Optics, Inc. on
June 29, 2002 by the Sponsor to its stockholders.
 
5.5. Limitation to Section 409A Change in Control.  Upon a Change in Control, to
the extent that the Change in Control does not also qualify as a Section 409A
Change in Control, as defined in Section 5.6 below, Sections 5.1 thru 5.3 shall
not apply to any Section 409A Benefits (but shall apply to Grandfathered
Benefits), and the provisions of Article IV shall continue to govern the payment
of such Section 409A Benefits.  If the Change in Control qualifies as a Section
409A Change in Control, Section 409A Benefits shall be paid as provided in
Sections 5.1 thru 5.3, provided that, (a) in the case of a Participant who is
still employed when the Change in Control occurs, the Participant’s Termination
Date is within two years after the Change in Control, and (b) any amount
attributable to Section 409A Benefits that are otherwise to be paid upon a Key
Employee’s Termination Date (as opposed to upon the Change in Control for
Participants who have already terminated prior to the Change in Control) shall
be delayed pursuant to Section 4.8.
 
5.6. Section 409A Change in Control Defined.  As used in this Plan, “ Section
409A Change in Control” shall mean the following and shall be deemed to occur if
any of the following events occur:
 
(a)           Any “person,” as such term is used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”) (a
“Person”) or “Group” (within the meaning of Rule 13d-5 of the Exchange Act and
Treas. Reg. § 1.409A-3(i)(5)(B)), is or becomes the “beneficial owner,” as
defined in Rule 13d-3 under the Exchange Act (a “Beneficial Owner”), directly or
indirectly, of securities of the Sponsor representing 30% or more of the
combined voting power of the Sponsor’s then outstanding voting securities, by
acquisition or through merger, consolidation, or reorganization;
 
(b)           Individuals who, at the beginning of any 12 month period,
constitute the Board of Directors (the “Incumbent Board”), cease for any reason
to constitute at least a majority of the Board of Directors, provided that any
person becoming a director subsequent to the date hereof whose election, or
nomination for election by the Sponsor’s stockholders, is approved by a vote of
at least a majority of the directors shall, for the purposes of this Plan, be
considered as though such person were a member of the
 
 
12

--------------------------------------------------------------------------------

 
Incumbent Board of the Sponsor (provided that this paragraph (b) does not apply
if a majority shareholder of the Sponsor is another corporation); or
 
(c)           The consummation of sale or other disposition by the Sponsor of
all or substantially all of the Sponsor’s assets based on the total gross fair
market value of the Sponsor’s assets(and assuming that “substantially all” means
in excess of 80%) to a Person or Group (each as defined in paragraph (a)) within
a 12 month period ending on the then most recent acquisition of assets.  For
this purpose, “gross fair market value” means the value of the assets of the
Sponsor, or the value of the assets being disposed of, determined without regard
to any liabilities associated with such assets. There is no Change in Control
event under this paragraph (c) when there is a transfer to (i) a shareholder of
the Sponsor (immediately before the asset transfer) in exchange for or with
respect to such shareholder’s stock; (ii) an entity, 50% or more of the total
value or voting power of which is owned, directly or indirectly, by the Sponsor;
(iii) a person, or more than one person acting as a Group, that owns, directly
or indirectly, 50% or more of the total value or voting power of all the
outstanding stock of the Sponsor; or (iv) an entity, at least 50% of the total
value or voting power of which is owned, directly or indirectly, by a person
described in clause (iii).
 
           Notwithstanding the preceding provisions of this Section 5.6, a
Section 409A Change in Control shall not be deemed to have occurred if the
Person described in the preceding provisions of this Section 5.6 is (i) an
underwriter or underwriting syndicate that has acquired the ownership of any of
the Sponsor’s then outstanding voting securities solely in connection with a
public offering of the Sponsor’s securities, (ii) the Sponsor or any subsidiary
of the Sponsor or (iii) to the extent permitted by Code Section 409A, an
employee stock ownership plan or other employee benefit plan maintained by the
Sponsor (or any of its subsidiaries) that is qualified under the provisions of
the Code.  In addition, no Section 409A Change in Control shall have occurred
unless the transaction or series of transactions results in a “change in control
event” within the meaning of Code Section 409A and the regulations thereunder.
This Section 409A Change in Control definition shall be interpreted in a manner
that is consistent with Code Section 409A and the regulations thereunder,
including with respect to any applicable limitations on the kinds of events that
would constitute a Section 409A Change in Control.
 
 
ARTICLE VI
MISCELLANEOUS PROVISIONS
 
6.1. Designated Beneficiary.  A Participant shall be entitled to designate one
or more individuals or entities, in any combination, as his “Beneficiary” or
“Beneficiaries” to receive any Plan payments to which such Participant is
entitled as of, or by reason of, his death.  Any such designation may be made or
changed at any time prior to the Participant’s death by written notice filed
with the Committee, with such written notice to be in such form and contain such
information and/or authorizations as the Committee may from time to time
require.  In the event that either (a) a Beneficiary designation is not on file
at the date of a Participant’s death, (b) no Beneficiary survives the
Participant or (c) no Beneficiary is living at the time any payment becomes
payable under the Plan, then, for purposes of making any further payment of any
unpaid benefits under the Plan, such Participant’s Beneficiary or Beneficiaries
shall be deemed
 
 
13

--------------------------------------------------------------------------------

 
to be the person or persons entitled to receive the Participant’s survivor and
death benefits under the Pension Plan.
 
6.2. Payments During Incapacity.  In the event a Participant (or Beneficiary) is
under mental or physical incapacity at the time of any payment to be made to
such Participant (or Beneficiary) pursuant to the Plan, any such payment may be
made to the conservator or other legally appointed personal representative
having authority over and responsibility for the person or estate of such
Participant (or Beneficiary), as the case may be, and for purposes of such
payment references in the Plan to the Participant (or Beneficiary) shall mean
and refer to such conservator or other personal representative, whichever is
applicable.  In the absence of any lawfully appointed conservator or other
personal representative of the person or estate of the Participant (or
Beneficiary), any such payment may be made to any person or institution that has
apparent responsibility for the person and/or estate of the Participant (or
Beneficiary) as determined by the Committee.  Any payment made in accordance
with the provisions of this Section 6.2 to a person or institution other than
the Participant (or Beneficiary) shall be deemed for all purposes of the Plan as
the equivalent of a payment to such Participant (or Beneficiary), and neither
the Sponsor nor any Affiliated Company shall have any further obligation or
responsibility with respect to such payment.
 
6.3. Domestic Relations Orders.  Notwithstanding any provision in the Plan to
the contrary and subject to the approval of the Committee, in the event all or
portion of a Participant’s benefit is awarded to an individual (hereinafter
referred to as the “alternate payee”) pursuant to a domestic relations order
entered by a court in settlement of marital property rights (hereinafter
referred to as a “DRO”), the awarded benefit shall be subject to the terms of
the DRO; provided, that, for purposes of the foregoing, if the DRO does not
expressly address the distribution of Plan benefits to the alternate payee, the
DRO shall be construed as distributing the awarded benefits in accordance with
the alternate payee’s distribution election under the Pension Plan.  It is
intended that a DRO shall be approved by the Committee only if it meets the
applicable requirements of a “qualified domestic relations order” as defined in
Code Section 414(p).
 
6.4. Limited Offsets.  Notwithstanding any provision in the Plan to the
contrary, the Sponsor may accelerate the time or schedule of a payment of a
Participant’s Section 409A Benefits to satisfy a debt owed by the Participant to
the Sponsor, provided that any such acceleration shall be subject to the
requirements set forth in Treasury Regulation section 1.409A-3(j)(4)(xiii)
(Certain offsets).
 
6.5. Prohibition Against Assignment.  Except as otherwise expressly provided in
Sections 6.1 through Section 6.4 hereof, the rights, interests and benefits of a
Participant under the Plan (i) may not be sold, assigned, transferred, pledged,
hypothecated, gifted, bequeathed or otherwise disposed of to any other party by
such Participant or any Beneficiary, executor, administrator, heir, distributee
or other person claiming under such Participant, and (ii) shall not be subject
to execution, attachment or similar process.  Any attempted sale, assignment,
transfer, pledge, hypothecation, gift, bequest or other disposition of such
rights, interests or benefits contrary to the foregoing provisions of this
Section 6.5 shall be null and void and without effect.
 
6.6. Binding Effect.  The provisions of the Plan shall be binding upon the
 
 
14

--------------------------------------------------------------------------------

 
Sponsor, each Affiliated Company, the Participants and any successor-in-interest
to the Sponsor, any Affiliated Company or any Participant.
 
6.7. No Transfer of Interest.  Benefits under the Plan shall be payable solely
from the general assets of the Sponsor and no person shall be entitled to look
to any source for payment of such benefits other than the general assets of the
Sponsor.  The Sponsor shall have and possess all title to, and beneficial
interest in, any and all funds or reserves maintained or held by the Sponsor on
account of any obligation to pay benefits as required under the Plan, whether or
not earmarked by the Sponsor as a fund or reserve for such purpose; any such
funds, other property or reserves shall be subject to the claims of the
creditors of the Sponsor, and the provisions of the Plan are not intended to
create, and shall not be interpreted as vesting, in any Participant, Beneficiary
or other person, any right to or beneficial interest in any such funds, other
property or reserves.  Nothing in this Section 6.7 shall be construed or
interpreted as prohibiting or restricting the establishment of a grantor trust
within the meaning of Code Section 671 which is unfunded for purposes of
Sections 4(b)(5), 201(2), 301(a)(3) and 401(a)(1) of ERISA, from which benefits
under the Plan may be payable.
 
6.8. Amendment or Termination of the Plan.  The Sponsor, by action of its Board
of Directors, may amend the Plan from time to time in any respect that it deems
appropriate or desirable, and may terminate the Plan at any time, subject to the
following provisions:
 
(a)           Any such Plan amendment or Plan termination shall not, without a
Participant’s written consent, be given effect with respect to such Participant
to the extent such Plan amendment or Plan termination operates to reduce or
eliminate, in any material respect, such Participant’s accrued Plan
benefit.  For purposes of the preceding sentence, the determination as to
whether any Plan amendment or Plan termination operates to reduce or eliminate,
in any material respect, a Participant’s accrued Plan benefit shall be made at
the time of, and not until, such Participant’s Termination.


(b)           An amendment or termination of the Plan shall be treated as
reducing or eliminating a Participant’s accrued Plan benefit only if, and to the
extent that, (i) the benefit (expressed as a single life annuity payable
monthly) to which such Participant is actually entitled under the Pension Plan
upon his or her Termination, is less than (ii) such Participant’s “accrued
benefit” under the Pension Plan as of the effective date of such Plan amendment
or Plan termination (expressed as a single life annuity payable monthly), with
such “accrued benefit” to be determined (A) as if such Participant incurred a
Termination on the effective date of such Plan amendment or Plan termination and
(B) without regard to the limits imposed by Code Sections 415 or 401(a)(17).


The Committee shall have the right to amend the Plan, subject to paragraphs (a)
and (b) hereof, to make administrative amendments to the Plan that do not cause
a substantial increase or decrease in benefits to Participants and that do not
cause a substantial increase in the cost of administering the Plan.
 
6.9. No Right to Employment.  The Plan is voluntary on the part of the Sponsor
and each Affiliated Company, and the Plan shall not be deemed to constitute an
 
 
15

--------------------------------------------------------------------------------

 
employment contract between the Sponsor or any Affiliated Company and any
Participant, nor shall the adoption or existence of the Plan or any provision
contained in the Plan be deemed to be a required condition of the employment of
any Participant.  Nothing contained in the Plan shall be deemed to give any
Participant the right to continued employment with the Sponsor or any Affiliated
Company, and the Sponsor and each Affiliated Company may terminate any
Participant who is in its employ at any time, in which case the Participant’s
rights arising under the Plan shall be only those expressly provided under the
terms of the Plan.
 
6.10. Notices. All notices, requests, or other communications (hereinafter
collectively referred to as “Notices”) required or permitted to be given
hereunder or which are given with respect to the Plan shall be in writing and
may be personally delivered, or may be deposited in the United States mail,
postage prepaid and addressed as follows:
 

 To the Sponsor  Allergan, Inc.  or the Committee at:  Attention: Global
Investments & Benefits Subcommittee                    (Supplemental Executive
Retirement Plan)                    2525 Dupont Drive                    Irvine,
CA 92612                        cc: General Counsel     To Participant at:  The
Participant's residential mailing address as reflected in     the Sponsor's or
Affiliated Company's employment records 

    
A Notice which is delivered personally shall be deemed given as of the date of
personal delivery, and a Notice mailed as provided herein shall be deemed given
on the second business day following the date so mailed.  Any Participant may
change his or her address for purposes of Notices hereunder pursuant to a Notice
to the Committee, given as provided herein, advising the Committee of such
change.  The Sponsor, the Committee and/or any Affiliated Company may at any
time change its address for purposes of Notices hereunder pursuant to a Notice
to all affected Participants, given as provided herein, advising the affected
Participants of such change.
 
6.11. Governing Law. The Plan shall be governed by, interpreted under, and
construed and enforced in accordance with the internal laws, and not the laws
pertaining to conflicts or choice of laws, of the State of California applicable
to agreements made and to be performed wholly within the State of California.
 
6.12. Titles and Headings: Gender of Term. Article and Section headings herein
are for reference purposes only and shall not be deemed to be part of the
substance of the Plan or in any way to enlarge or limit the meaning or
interpretation of any provision in the Plan. Use in the Plan of the masculine,
feminine or neuter gender shall be deemed to include each of the omitted genders
if the context so requires.
 
6.13. Severability.  In the event that any provision of the Plan is found to be
invalid or otherwise unenforceable by a court or other tribunal of competent
jurisdiction, such invalidity or unenforceability shall not be construed as
rendering any other provision contained
 
 
16

--------------------------------------------------------------------------------

 
herein invalid or unenforceable, and all such other provisions shall be given
full force and effect to the same extent as though the invalid and unenforceable
provision was not contained herein.
 
6.14. Tax Effect of Plan.  Neither the Sponsor nor any Affiliated Company
warrants any tax benefit nor any financial benefit under the Plan.  Without
limiting the foregoing, the Sponsor, all Affiliated Companies and their
directors, officers, employees and agents shall be held harmless by the
Participant from, and shall not be subject to any liability on account of, any
Federal or State tax consequences or any consequences under ERISA of any
determination as to the amount of Plan benefits to be paid, the method by which
Plan benefits are paid, the persons to whom Plan benefits are paid, or the
commencement or termination of the payment of Plan benefits.
 
IN WITNESS WHEREOF, the Sponsor hereby executes this instrument, evidencing the
terms of the Plan as amended and restated, this 28th day of February, 2011.


ALLERGAN, INC.




By:      /s/Scott D. Sherman                                              
          Scott D. Sherman
       Executive Vice President, Human Resources
 
17

--------------------------------------------------------------------------------

 
 




 
 
 
 
 
 
 
 
 
 
 
 
 
 